225 F.3d 752 (D.C. Cir. 2000)
Lillie May DeBerry, Appellantv.First Government Mortgage and Investors Corporation, Appellee
No. 97-7211
United States Court of Appeals FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued December 11, 1998Decided August 1, 2000

Appeal from the United States District Court for the District of Columbia(No. 96cv00708)
Mark L. Hessel argued the cause for appellant.  With him  on the briefs was Mark L. Leemon.
Nathan I. Finkelstein argued the cause for appellee.  With  him on the brief was Laurie B. Horvitz.
Before:  Wald,* Tatel  and Garland, Circuit Judges.
Opinion for the Court filed Per Curiam.

PER CURIAM

1
The facts of this case are set out fully in  DeBerry v. First Gov't Mortgage & Investors Corp., 170 F.3d 1105 (D.C. Cir. 1999).  As relevant here, appellant Lillie May  DeBerry brought an action alleging that appellee First Government had violated the District of Columbia Consumer  Protection Procedures Act, D.C. Code § 28-3904(r), by financing and refinancing her home with four mortgage loans  containing unconscionable terms and conditions.  The district  court dismissed DeBerry's claims relating to loans made in  1991 and 1992, finding them barred by the statute of limitations.  The district court also granted summary judgment to  appellee First Government with respect to DeBerry's other  CPPA claims solely on the ground that the CPPA does not  apply to real estate mortgage finance transactions.


2
In DeBerry, this court certified to the District of Columbia  Court of Appeals the question whether D.C. Code  § 28-3904(r) applies to real estate mortgage finance transactions.  See id. at 1110.  This court also held that assuming  the CPPA does apply to such transactions, the district court  erred in dismissing DeBerry's claims relating to the 1991 and  1992 loans before discovery could be conducted.  See id. at  1110-11.


3
On December 30, 1999, the D.C. Court of Appeals answered  the certified question, holding that section 28-3904(r) of the  CPPA does apply to real estate mortgage finance transactions.  DeBerry v. First Gov't Mortgage & Investors Corp.,  743 A.2d 699, 703 (D.C. 1999), reh'g en banc denied (May 16,  2000).  Accordingly, DeBerry's CPPA claims relating to loans  made in 1991 and 1992 are reinstated and the district court's  grant of summary judgment to First Government on all of  DeBerry's other CPPA claims is reversed.


4
So ordered.



Note:


*
 Former Circuit Judge Wald was a member of the panel at the  time of oral argument, but did not participate in this decision.